DETAILED ACTION

This action is in response to the application filed on 7/24/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 12, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Patent 7180274). 	Regarding claim 1, Chen et al. discloses (see fig. 4) a power stage controller, comprising: a driver circuit (40) having a driver input (input to 40) and a driver output (output from 40), the driver output adapted to be coupled to a gate of a transistor of a power stage (output from 40 to gates of HS and LS), and the driver circuit configured to control the driver output responsive to the driver input (operation of 40); a reference circuit (45) having a first reference input (Vin input to 45) and a reference output (output of 45), the first reference input adapted to be coupled to an input terminal of the power stage (input of 45 connected to Vin), and the reference circuit configured to adjust a reference voltage at the reference output responsive to whether a voltage at the first reference input is below a threshold (operation of 45 changing the output based on Vin being below an initial value of Vin); and a comparator(44) having a current sense input (non-inverting terminal), a second reference input (inverting terminal) and a comparator output (output from 44), the current sense input adapted to be coupled to a current terminal of the power stage (connection to 16), the second reference input coupled to the reference output (connection to 45), and the comparator output coupled to the driver input (connection to 40). 	Regarding claim 10, Chen et al. discloses (see fig. 4) that the driver output (output from 40) is a first driver output (HD), the transistor is a first transistor (HS), the driver circuit has a second driver output (LD) adapted to be coupled to a gate of a second transistor of the power stage (connection to the gate of LS), and the driver circuit is configured to control the first and second driver outputs responsive to the driver .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 16, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent 7180274). 	Regarding claims 7 and 16, Chen et al. discloses the claimed invention except for an integrated circuit comprising the driver circuit, the reference circuit, and the comparator. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have an integrated circuit comprising the driver circuit, the reference circuit, and the comparator, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the .

Allowable Subject Matter
Claims 2-6, 8-9, 11, and 13-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Kha (US Patent 9979307) discloses control circuits and methods for regulating output voltages. 	Mejia et al. (US 2019/0146529) discloses a circuit for adjusting a threshold output current. 	Fang et al. (US Patent 7738227) discloses a control system and method with constant maximum current for power converter protection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838